MEMORANDUM OPINION
                                         No. 04-09-00757-CV

                   IN THE INTEREST OF D.S., A.G., and M.M., Minor Children

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 08-539-B
                             Honorable Charles Sherrill, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 26, 2011

DISMISSED

           The parties have filed an agreed motion to dismiss the appeal. The motion states that

appellant Ottis Sutton has entered into a Rule 11 Agreement with the Texas Department of

Family and Protective Services, the attorney ad litem, and the guardian ad litem which is

dispositive of all the issues raised on appeal. Further, the motion states that appellant Mina

Flanagan concedes that her sole issue on appeal is moot and she agrees that her appeal should be

dismissed. Accordingly, the motion is granted, and the appeal is dismissed. See TEX. R. APP. P.

42.1(a)(2)(A).


                                                   Phylis J. Speedlin, Justice